           Case 1:20-cv-01165-UNA Document 3 Filed 05/08/20 Page 1 of 2

                                                                                             FILED
                            UNITED STATES DISTRICT COURT                                          5/8/2020
                            FOR THE DISTRICT OF COLUMBIA                                Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia


AMARE EL BEY,

              Plaintiff,

      v.                                              Civil Action No. 1:20-cv-01165 (UNA)

NATION STAR HECM, et al.,

              Defendants.


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se Complaint, ECF

No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The Court will grant

Plaintiff’s application and dismiss the Complaint for lack of subject matter jurisdiction.

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). The subject-matter jurisdiction of federal courts is set forth

generally at 28 U.S.C. §§ 1331 and 1332 and is available only when a “federal question” is

presented or the parties are of diverse citizenship and the amount in controversy exceeds

$75,000. 28 U.S.C. §§ 1331–1332 (2018). A party seeking relief in the district court must at

least plead facts establishing the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead

such facts warrants dismissal. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff resides in the District of Columbia. See generally Compl. He has brought suit

against two Defendants with addresses in Indiana and Maryland, respectively. See generally id.

Plaintiff alleges that the Maryland Defendant “broke into [his] domicile,” damaged his property,

and “removed all” of his items.” Id. at 1. He accuses the Indiana Defendant of “a fraudulent




                                                  1
           Case 1:20-cv-01165-UNA Document 3 Filed 05/08/20 Page 2 of 2



eviction.” Id. Plaintiff does not state when and where those actions occurred, but he seeks a

restraining order and $100,000 in damages. See id. at 2.

       Plaintiff has neither identified the basis of federal jurisdiction nor alleged sufficient facts

to state a federal claim against the seemingly private defendants. In addition, it is a “well-

established rule” that, for an action to proceed in diversity, the citizenship requirement must be

“assessed at the time the action is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S.

426, 428 (1991). To that end, “the citizenship of every party to the action must be distinctly

alleged [in the complaint] and cannot be established presumptively or by mere inference.” Meng

v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004) (citation omitted). Thus, “an allegation of

residence alone is insufficient to establish the citizenship necessary for diversity jurisdiction.”

Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex

Consulting Corp. v. Watt, 722 F.2d 779, 792 n.20 (D.C. Cir. 1983)). Plaintiff has pleaded

nothing about the Parties’ citizenship to establish diversity jurisdiction. The Court will therefore

dismiss this case and an Order will be entered contemporaneously with this Memorandum

Opinion.


DATE: May 8, 2020
                                                               CARL J. NICHOLS
                                                               United States District Judge




                                                  2
